Citation Nr: 0824709	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  94-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
June 1978, and subsequent service in the Army Reserves and 
National Guard, from which he was discharged due to medical 
reasons in December 1992.

This appeal arises from a March 1994 rating action entered by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama, which denied entitlement to TDIU 
benefits.  The veteran's appeal was perfected in June 1994.  
This matter was eventually forwarded to the Board of 
Veterans' Appeals (Board) and in a May 1996 decision, the 
Board also denied the veteran's claim.

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a June 1997 joint 
motion, the Secretary of VA, represented by the VA General 
Counsel, and the veteran, represented by an attorney, 
requested that the Court vacate the Board's decision and 
remand the matter to the Board for its consideration of 
additional VA treatment records which pre-dated the Board's 
decision, but which were not considered by the Board in 
reaching its conclusions. This motion was granted by the 
Court in an order dated July 1997, and the case was returned 
to the Board.  In an April 1998 decision, the Board remanded 
the case to the RO for further development of the record.

Subsequently, the case was returned to the Board and in a 
September 1999 decision, the Board again denied entitlement 
to TDIU benefits.

The veteran appealed the September 1999 Board decision to the 
Court, and again, by means of a joint motion, the Secretary 
of VA and the veteran's attorney requested that the Court 
vacate and remand the Board's decision.  In the motion, the 
parties agreed that a remand was necessary to obtain a social 
and industrial survey in compliance with the April 1998 
remand instructions.

The Court granted the parties' motion in a November 2000 
order.  The case was then returned to the Board, but in 
response to a May 2001 request for a hearing before a 
Veterans Law Judge at the regional office, the Board remanded 
the appeal to the RO in August 2001 in order to make the 
necessary arrangements for that hearing.  In November 2001, 
the veteran appeared at a personal hearing before the 
undersigned at the RO, after which the claims file was 
eventually returned to the Board.  Thereafter, a transcript 
of the hearing was obtained, and the matter was referred to 
the undersigned for his consideration.

The Board remanded the case again in May 2002 for further 
development, to include obtaining another social and 
industrial survey.  In March 2005, the RO provided a 
Supplemental Statement of the Case (SSOC). 

On appeal in October 2006, the Board again remanded the case 
for clarification from the VA social worker who completed the 
April 2004 social and industrial survey.  Specifically, the 
Board requested that the social worker determine whether the 
veteran is precluded from working solely due to a service-
connected disability.  

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the October 2006 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. The evidence of record shows that the veteran does not 
meet the percentage requirements for TDIU.  The veteran is 
service-connected for right patella syndrome status post 
lateral release of right patella tendon and arthroscopic 
shavings of patella, rated as 20 percent disabling; 
degenerative arthritis, right knee, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; left 
knee strain, rated as 10 percent disabling; and depression, 
rated as 10 percent disabling.  These service-connected 
disabilities result in a combined rating of 40 percent from 
December 5, 1992 and 50 percent from November 29, 2001.  
2. The veteran is unable to obtain or maintain any form of 
substantially gainful employment consistent with his 
education and occupational background due to the effects of 
his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2007).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for a total disability rating on 
the basis of individual unemployability (TDIU) due to 
service-connected disabilities.  Therefore, no further 
development is needed with respect to the appellant's appeal.



II. Total Disability Ratings Based on Individual 
Unemployability (TDIU) 

38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ."  38 C.F.R. 
§ 4.15; accord 38 C.F.R. 
§ 3.340(a).  A permanent total disability "shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person."  38 C.F.R. § 
4.15; see also 38 C.F.R. § 3.340(b).

With respect to total disability ratings based on individual 
unemployability, 38 C.F.R. § 4.16(a) provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided That, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 
Vet. App. 1, 6 (2001) (outlining regulations relating to 
TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In determining whether 
a veteran should receive TDIU, the Board may consider the 
veteran's level of education, special training, and previous 
work experience, but may not consider his age or the 
impairment caused by any non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected . . . 
disabilities are met and in the judgment of the rating agency 
such . . . disabilities render the veteran unemployable"), 
4.19 ("Age . . . is a factor only in evaluation of disability 
not resulting from service, i.e., for the purposes of 
pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered. . . . 
The Board's task was to determine whether there are 
circumstances in this case apart from the nonservice-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability") (Emphasis 
omitted).

VA regulations do not define the terms "substantially gainful 
occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore  
v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That is, a 
veteran has a "substantially gainful occupation" when that 
enterprise "'provides annual income that exceeds the poverty 
threshold for one person.'"  Bowling, supra, quoting Faust v. 
West, 13 Vet. App. 342, 355-56 (2000); accord 38 C.F.R. § 
4.16(a) (stating that "[m]arginal employment shall not be 
considered substantially gainful employment," and that such 
employment exists when the "veteran's earned annual income 
does not exceed the amount established by the U.S. Department 
of Commerce, Bureau of the Consensus, as the poverty 
threshold for one person").  Thus, the central inquiry in 
determining whether a veteran may receive a total rating 
based on individual unemployability is whether the service-
connected disabilities alone are so severe as to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Accordingly, the Board must determine whether the 
veteran, as a result of his service-connected disabilities 
alone, is able secure or follow any form of substantially 
gainful occupation consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; accord Hatlestad, supra.

In addition, according to 38 C.F.R. § 4.16(b), for those 
veterans who fail to meet the percentage requirements set 
forth in § 4.16(a), but who are in fact unemployable by 
reason of service-connected disabilities, the Board should 
submit the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.



III. Analysis

The veteran contends that his service-connected disabilities 
preclude him from obtaining or maintaining substantially 
gainful employment.  The claims file reflects that he last 
worked in 1989 as a heavy equipment operator and has a high 
school diploma.

The veteran is service-connected for right patella syndrome 
status post lateral release of right patella tendon and 
arthroscopic shavings of patella, rated as 20 percent 
disabling; degenerative arthritis, right knee, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; left knee strain, rated as 10 percent disabling; 
and depression, rated as 10 percent disabling.  These 
service-connected disabilities result in a combined rating of 
40 percent from December 5, 1992 and 50 percent from November 
29, 2001.  This combined disability rating clearly does not  
meet the minimum percentage requirement for TDIU under 38 
C.F.R. § 4.16(a).  

The record contains conflicting medical opinions regarding 
the effects of the veteran's disabilities on his 
employability.  A May 2007 social and industrial survey 
states that the veteran is unemployable because of his 
chronic knee pain and symptoms of depression.  The examiner 
determined that the veteran appeared to be in pain, as 
evidenced by his facial expressions, and periodically changed 
position in his chair and stood up.  The examiner also 
determined that the veteran had mild/moderate depressive 
symptoms with a flattened affect.  However, a May 2003 VA 
examiner opined that the veteran was employable because he 
had good range of motion in both knees and normal X-rays.  
The veteran stated that his knee pain and the sleepiness 
caused by his narcotic pain medication prevented him from 
working.  The examiner determined that "[i]t is likely that 
he could work on non narcotic pain medication."  The 
examiner's report does not acknowledge the fact that the 
veteran is service-connected for depression, nor does it 
address his symptoms of depression. 

In evaluating the conflicting medical opinions, the Board has 
considered the veteran's November 2001 hearing testimony.  He 
testified that he was forced to retire from his construction 
job because of knee pain.  He stated that he sought 
employment after his retirement but was unsuccessful.  The 
veteran also testified that his knee pain and depression 
affect his activities of daily living.  This hearing 
testimony is consistent with the medical evidence of record.  
Specifically, the May 2007 survey notes that the veteran's 
knee pain and depression have increased in severity and that 
his previous employer would not let him return to work 
because of his knee injury.  

The Board also recognizes that the veteran was awarded Social 
Security disability benefits in 1992 primarily because of his 
right knee injury, and this factor is pertinent to his claim.

In light of the medical evidence and his credible hearing 
testimony, the Board finds that the effects of the veteran's 
service-connected disabilities render him unemployable.  
Accordingly, a TDIU is warranted. 

Again, where there is plausible evidence that a veteran is 
unable to secure and follow a substantially gainful 
occupation, without any affirmative evidence to the contrary, 
the veteran's case is eligible for consideration under 38 
C.F.R. § 4.16(b) by referral to the Compensation and Pension 
Director.  Based on the evidence above, including the 
testimony taken in November 2001, it is clear that such 
referral is warranted. 


ORDER

Submission of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension Service, 
is warranted.


REMAND

Given the above decision, this matter is remanded to the RO 
(or Appeals Management Center) for the following action:

The RO should submit the claim for a total 
rating for compensation purposes based on 
individual unemployability under 38 C.F.R. § 
4.16(b) to the Director, Compensation and 
Pension Service.  The RO should follow the 
dictates of 
§ 4.16(b) in making this submission.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


